Citation Nr: 0121220	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date for receipt of educational benefits pursuant 
to the Survivors' and Dependents' Educational Assistance 
Program under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to June 
1979.  The appellant is the veteran's spouse.  Her claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 2000 determination, in which the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York 
(RO), denied entitlement to Chapter 35 educational assistance 
benefits to the appellant on the basis that the delimiting 
date for eligibility had expired.

The Board also notes that in statements submitted on the 
appellant's behalf, as well as in testimony and argument set 
forth at the hearing, it appears that the appellant is 
claiming that she expended money in pursuit of the training 
at issue in reliance on purported statements made by VA 
employees.  It is not clear whether the appellant is 
requesting equitable relief.  A grant of equitable relief is 
solely within the discretion of the Secretary of Veterans 
Affairs, and is not within the jurisdiction of the Board.  
See McCay v. Brown, 8 Vet. App. 378 (1995); Harvey v. Brown, 
6 Vet. App. 416 (1994); Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The General Counsel has opined that the Secretary 
has impliedly delegated to VA department heads, including the 
Chairman of the Board of Veterans' Appeals, his authority to 
determine that equitable relief is not warranted in a 
particular case.  See VAOPGCPREC 11-94, 59 Fed. Reg. 54,673.  
However, since is unclear in this case if the appellant is, 
in fact, raising this matter, it is referred to the RO for 
appropriate clarification from the appellant and any other 
indicated action.



REMAND

The appellant, the spouse of the veteran, argues that she is 
entitled to receive VA educational benefits.  The veteran was 
informed in January 1988 that his disability was permanent as 
of November 1987, and that basic eligibility for Chapter 35 
benefits was established as of November 1987.  In December 
1995, the veteran and the appellant married.  In an April 
1996 letter, appellant was informed that she was eligible for 
45 months of Chapter 35 benefits, without being informed of a 
delimiting date in that letter.  When she attempted to use 
her entitlement, she was told, in a letter dated in March 
2000, that she was not eligible as her delimiting date had 
been January 5, 1998.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has recently issued a decision which 
may have some bearing on the appellant's claim.  In Ozer v. 
Principi, 14 Vet App 257 (2001), the Court held that the ten 
year period described in 38 U.S.C.A. § 3512(b) in which 
educational benefits may be used does not begin until the 
last of the three possible alternatives set forth in 38 
U.S.C.A. § 3512(b)(1) has been eliminated.  Furthermore, it 
found that 38 C.F.R. § 21.3046(c) was not in accordance with 
the governing statute and was therefore, invalid, thus, 
striking down this regulation.  The RO has not had an 
opportunity to evaluate the effect of this case on the 
appellant's claim.  Therefore, the Board finds that this 
claim must be returned to the RO in order to accord the 
appellant due process.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Therefore, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  

2.  The RO should review the appellant's 
claim in light of the holding of the 
Court in Ozer v. Principi, 14 Vet App 257 
(2001).  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The veteran's 
entire claims folder and the appellant's 
Chapter 35 file should be forwarded to 
the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



